
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10.12



AFFYMAX INC.


EXECUTIVE EMPLOYMENT AGREEMENT
for
Steven Love


        This Employment Agreement ("Agreement") is entered into by and between
Steven Love ("Executive") and Affymax Inc., (the "Company"), effective as of
July 21, 2007.

        WHEREAS, the Company desires to employ Executive to provide personal
services to the Company, and wishes to provide Executive with certain
compensation and benefits in return for his services; and

        WHEREAS, Executive wishes to be employed by the Company and provide
personal services to the Company in return for certain compensation and
benefits;

        NOW, THEREFORE, in consideration of the mutual promises and covenants
contained herein, it is hereby agreed by and between the parties hereto as
follows:

1.     EMPLOYMENT BY THE COMPANY.

        1.1    Position.    Subject to terms set forth herein, the Company
agrees to employ Executive in the position of Vice President, Finance hereby
accepts such employment effective as of August 20, 2007 (the "Employment Date").
During the term of his employment with the Company, Executive will devote his
best efforts and substantially all of his business time and attention to the
business of the Company, except for vacation periods as set forth herein and
reasonable periods of illness or other incapacities permitted by the Company's
general employment policies.

        1.2    Duties and Location.    Executive shall serve in an executive
capacity and shall perform such duties as are customarily associated with his
then current title, consistent with the Bylaws of the Company and as required by
the Company's Board of Directors (the "Board"). Executive will report to the
Chief Financial Officer and Executive Vice President, Corporate Development.
Executive's primary office location shall be the Company's corporate
headquarters, currently located in Palo Alto, California. The Company reserves
the right to reasonably require Executive to perform his duties at places other
than its corporate headquarters from time to time, and to require reasonable
business travel.

        1.3    Policies and Procedures.    The employment relationship between
the parties shall also be governed by the general employment policies and
practices of the Company, including those relating to protection of confidential
information and assignment of inventions, except that when the terms of this
Agreement differ from or are in conflict with the Company's general employment
policies or practices, this Agreement shall control.

2.     COMPENSATION.

        2.1    Salary.    Executive shall receive for services to be rendered
hereunder an annualized base salary of $240,000, payable on a semi-monthly
basis, subject to payroll withholding and deductions and payable in accordance
with the Company's regular payroll schedule. Such salary shall be reviewed
annually and may be increased as approved by the Board.

        2.2    Bonus.    Executive will be eligible to earn an annual bonus of
up to 30% of base salary as determined by the Board of Directors upon the
recommendations of its Compensation Committee and Chief Executive Officer and
provided that Executive remains employed by the Company as of the date the bonus
is calculated. Fifty percent (50%) of the bonus amount will be based on the
Company's performance in meeting its planned operating objectives and fifty
percent (50%) of the bonus amount will be based on the Executive's performance
against expectations of his position, as determined by the Company in its sole
discretion.

--------------------------------------------------------------------------------



        2.3    Standard Company Benefits.    Executive shall be entitled to all
rights and benefits for which he is eligible under the terms and conditions of
the standard Company benefits and compensation practices which may be in effect
from time to time and provided by the Company to its employees generally.

        2.4    Equity Compensation.    Subject to the approval of the Board,
Executive shall be granted an option to purchase 40,000 shares of Company Common
Stock (the "Option"), at fair market value as determined by the Board as of the
date of grant, pursuant to the Company's 2006 Equity Incentive Plan (the
"Plan"). The Option shares will vest as follows: with twenty-five percent (25%)
of the shares covered by the Option vesting on the first year anniversary of the
vesting commencement date and the remaining seventy-five percent (75%) of the
shares covered by the Option vesting in thirty-six (36) equal monthly
installments thereafter, in accordance with the Company's standard vesting
policy, as long as the Executive remains in continuous service with the Company.
The Option shall be governed by the terms and conditions set forth in the Plan,
and in the applicable stock option agreement and grant document.

3.     PROPRIETARY INFORMATION OBLIGATIONS.

        3.1    Agreement.    As a condition of employment, Executive agrees to
execute and abide by the Proprietary Information and Inventions Agreement
attached hereto as Exhibit A.

        3.2    Remedies.    Executive's duties under the Employee Proprietary
Information and Inventions Agreement shall survive termination of his employment
with the Company. Executive acknowledges that a remedy at law for any breach or
threatened breach by him of the provisions of the Proprietary Information and
Inventions Agreement would be inadequate, and he therefore agrees that the
Company shall be entitled to injunctive relief in case of any such breach or
threatened breach.

        3.3    Third Party Agreements and Information.    Executive represents
and warrants that Executive's employment by the Company will not conflict with
any prior employment or consulting agreement or other agreement with any third
party, and that Executive will perform his duties to the Company without
violating any such agreement. Executive represents and warrants that Executive
does not possess confidential information arising out of prior employment,
consulting, or other third party relationships, which would be used in
connection with Executive's employment by the Company, except as expressly
authorized by that third party. During Executive's employment by the Company,
Executive will use in the performance of Executive's duties only information
which is generally known and used by persons with training and experience
comparable to Executive's own, common knowledge in the industry, otherwise
legally in the public domain, or obtained or developed by the Company or by
Executive in the course of Executive's work for the Company.

4.     OUTSIDE ACTIVITIES DURING EMPLOYMENT.

        4.1    Non-Company Business.    Except with the prior written consent of
the Company's Board of Directors, Executive will not during the term of this
Agreement undertake or engage in any other employment, occupation or business
enterprise, other than ones in which Executive is a passive investor, provided
that Executive agrees not to become engaged in any other business activity
which, in the reasonable judgment of the Board, is likely to interfere with
Executive's ability to discharge his duties and responsibilities to the Company.
Executive may engage in civic and not-for-profit activities so long as such
activities do not materially interfere with the performance of his duties
hereunder.

        4.2    No Adverse Interests.    Except as permitted by Section 4.3,
Executive agrees not to acquire, assume or participate in, directly or
indirectly, any position, investment or interest known by him to be adverse or
antagonistic to the Company, its business or prospects, financial or otherwise.

2

--------------------------------------------------------------------------------



        4.3    Noncompetition.    During the term of his employment by the
Company, except on behalf of the Company, Executive will not directly or
indirectly, whether as an officer, director, stockholder, partner, proprietor,
associate, representative, consultant, or in any capacity whatsoever engage in,
become financially interested in, be employed by or have any business connection
with any other person, corporation, firm, partnership or other entity whatsoever
which were known by him to compete directly with the Company, throughout the
world, in any line of business engaged in (or planned to be engaged in) by the
Company; provided, however, that anything above to the contrary notwithstanding,
he may own, as a passive investor, securities of any competitor corporation, so
long as his direct holdings in any one such corporation shall not in the
aggregate constitute more than one percent (1%) of the voting stock of such
corporation.

5.     TERMINATION OF EMPLOYMENT.

        5.1    At-Will Relationship.    Executive's employment relationship is
at-will. Either Executive or the Company may terminate the employment
relationship at any time, with or without cause or advance notice.

        5.2    Termination Without Cause.    

        (a)   The Company may terminate Executive's employment with the Company
at any time without Cause, upon notice to Executive.

        (b)   In the event Executive's employment is terminated without Cause,
the Company shall provide Executive the following severance benefits: (i) a lump
sum cash severance payment equal to six (6) months of Executive's then current
annual base salary, less applicable withholdings and deductions; (ii) if
Executive timely elects continued Company-provided group health insurance
coverage pursuant to federal COBRA law, the Company will pay Executive's COBRA
premiums sufficient to maintain his group health insurance coverage in effect as
of the date of the termination for twelve (12) months following the termination,
provided that the Company's obligation to continue to pay Executive's COBRA
premiums hereunder will cease immediately upon Executive's eligibility for
equivalent group health insurance coverage through a new employer;
(iii) Executive will have the ability to exercise any vested stock option shares
granted to Executive by the Company until one (1) year following the date of the
termination or the expiration of the term of any such options, whichever occurs
earlier.

        5.3    Termination for Cause.    

        (a)   The Company may terminate Executive's employment with the Company
at any time for Cause, upon notice to Executive.

        (b)   "Cause" for termination shall mean: indictment or conviction of
any felony or of any crime involving dishonesty; participation in any fraud
against the Company; breach of Executive's duties to the Company, including
persistent unsatisfactory performance of job duties; intentional damage to any
property of the Company; conduct by Executive which in the good faith and
reasonable determination of the Board demonstrates gross unfitness to serve;
incapacity to perform the essential functions of Executive's job for a period of
ninety (90) consecutive days; or death.

        (c)   In the event Executive's employment is terminated at any time with
Cause, he shall be entitled to receive his base salary, and his accrued but
unused paid time off earned through the date of termination; Executive will not
be entitled to severance pay, pay in lieu of notice or any other such
compensation, except as may be provided in the Company's severance benefit plan,
if any, in effect on the termination date, or except as required by law.

3

--------------------------------------------------------------------------------



        5.4    Termination for Good Reason.    

        (a)   Executive may voluntarily terminate his employment for "Good
Reason" by notifying the Company in writing, within ten (10) days after the
occurrence of one of the following events, that Executive intends to terminate
his employment for Good Reason in thirty (30) days:

        (i)    the assignment to Executive of any duties or responsibilities
which result in the material diminution of Executive's position; provided,
however, that the acquisition of the Company and subsequent conversion of the
Company to a division or unit of the acquiring corporation will not by itself
result in a diminution of Executive's position;

        (ii)   a reduction by the Company in Executive's annual base salary by
greater than fifteen percent (15%), except to the extent the base salaries of
other executive officers of the Company are accordingly reduced;

        (iii)  a relocation of Executive, or the Company's principal executive
offices by more than forty (40) miles, except for required travel by Executive
on the Company's business;

        (b)   In the event Executive terminates his employment for Good Reason,
the Company shall provide Executive as severance the benefits as described above
in Section 5.2 (b).

        5.5    Voluntary or Mutual Termination.    

        (a)   Executive may voluntarily terminate his employment with the
Company at any time, after which no further compensation will be paid to
Executive.

        (b)   In the event Executive voluntarily terminates his employment other
than for "Good Reason", he will not be entitled to severance pay, pay in lieu of
notice or any other such compensation.

        5.6    Change in Control.    

        (a)   Definition.    For the purposes of this Agreement, a "Change in
Control" shall mean a merger or consolidation of the Company with, or any sale
of all or substantially all of the assets of the Company, to any other person,
corporation or entity, unless as a result of such merger, consolidation or sale
of assets the holders of the Company's voting securities prior thereto hold at
least fifty percent (50%) of the total voting power represented by the voting
securities of the surviving or successor corporation after such transaction.

        (b)   Accelerated Vesting.    Executive shall receive accelerated
vesting of all then unvested shares of the Company's Common Stock referred to in
Section 2.4 of this Agreement that he then may have, if any, if a Change in
Control of the Company directly results in the involuntary termination without
Cause of Executive's employment, within six (6) months after the close of the
Change in Control transaction.

6.     RELEASE.

        Upon the termination of Executive's employment, Executive shall provide
the Company with an executed and effective general release substantially in the
form attached hereto as Exhibit B (the "Release"), as a condition of receipt of
any severance benefits, extended exercise period, or accelerated vesting under
Section 5 of this Agreement.

4

--------------------------------------------------------------------------------



7.     NONINTERFERENCE.

        While employed by the Company, and for two (2) years immediately
following the Termination Date, Executive agrees not to interfere with the
business of the Company by:

        (a)   soliciting, attempting to solicit, inducing, or otherwise causing
any employee of the Company to terminate employment in order to become an
employee, consultant or independent contractor to or for any other person or
entity of the Company; or

        (b)   directly or indirectly soliciting the business of any customer of
the Company which at the time of termination or one year immediately prior
thereto was listed on the Company's customer list.

8.     COOPERATION WITH COMPANY.

        8.1    Cooperation Obligation.    During and after the term of
Executive's employment, Executive will cooperate with the Company in responding
to the reasonable requests of the Company's Chairman of the Board, CEO or
General Counsel, in connection with any and all existing or future litigation,
arbitrations, mediations or investigations brought by or against the Company, or
its or their respective affiliates, agents, officers, directors or employees,
whether administrative, civil or criminal in nature, in which the Company
reasonably deems Executive's cooperation necessary or desirable. In such
matters, Executive agrees to provide the Company with reasonable advice,
assistance and information, including offering and explaining evidence,
providing sworn statements, and participating in discovery and trial preparation
and testimony. Executive also agrees to promptly send the Company copies of all
correspondence (for example, but not limited to, subpoenas) received by
Executive in connection with any such legal proceedings, unless Executive is
expressly prohibited by law from so doing. The failure by Executive to cooperate
fully with the Company in accordance with this Section 9 will be a material
breach of the terms of this Agreement which will result in all commitments of
the Company to make additional payments to Executive under Section 5 becoming
null and void.

        8.2    Expenses and Fees.    The Company will reimburse Executive for
reasonable out-of-pocket expenses incurred by Executive as a result of his
cooperation with the obligations described in Section 8.1, within thirty
(30) days of the presentation of appropriate documentation thereof, in
accordance with the Company's standard reimbursement policies and procedures.
After termination of Executive's employment, the Company will also pay Executive
a reasonable fee in the amount of $200 per hour for the time Executive devotes
to matters as requested by the Company under Section 8.1 ("the Fees"). The
Company will not deduct or withhold any amount from the Fees for taxes, social
security, or other payroll deductions, but will instead issue an IRS Form 1099
with respect to the Fees. Executive acknowledges that in cooperating in the
manner described in Section 8.1, he will be serving as an independent
contractor, not a Company employee, and he will be entirely responsible for the
payment of all income taxes and any other taxes due and owing as a result of the
payment of Fees. Executive hereby indemnifies the Company and its officers,
directors, agents, attorneys, employees, shareholders, subsidiaries, and
affiliates and holds them harmless from any liability for any taxes, penalties,
and interest that may be assessed by any taxing authority with respect to the
Fees, with the exception of the employer's share of employment taxes
subsequently determined to be applicable, if any.

        9.    DISPUTE RESOLUTION.    To ensure rapid and economical resolution
of any disputes which may arise under this Agreement, Executive and the Company
agree that any and all disputes, claims, or demands in any way arising out of or
relating to this Agreement, Executive's employment with the Company, or the
termination of Executive's employment with the Company, shall be resolved by
confidential, final and binding arbitration conducted before a single arbitrator
with Judicial Arbitration and Mediation Services, Inc. ("JAMS") in San
Francisco, California, under the then-applicable JAMS rules. The parties
acknowledge that by agreeing to this arbitration procedure, they waive the right
to resolve any such dispute through a trial by jury, judge or administrative
proceeding. The Company

5

--------------------------------------------------------------------------------



shall bear JAMS' arbitration fees and administrative costs. The arbitrator
shall: (a) have the authority to compel adequate discovery for the resolution of
the dispute and to award such relief as would otherwise be permitted by law; and
(b) issue a written arbitration decision including the arbitrator's essential
findings and conclusions and a statement of the award. The arbitrator, and not a
court, shall also be authorized to determine whether the provisions of this
paragraph apply to a dispute, controversy, or claim sought to be resolved in
accordance with these arbitration procedures. Notwithstanding the foregoing,
Executive and the Company shall each have the right to resolve any dispute or
cause of action involving Company trade secrets, proprietary information, or
intellectual property (including, without limitation, inventions assignment
rights under California Labor Code Section 2870, and rights under patent,
trademark, or copyright law) by court action instead of arbitration. Nothing in
this Agreement is intended to prevent either Executive or the Company from
obtaining injunctive relief in court to prevent irreparable harm pending the
conclusion of any such arbitration.

10.   GENERAL PROVISIONS.

        10.1    Notices.    Any notices provided hereunder must be in writing
and shall be deemed effective upon the earlier of personal delivery (including
personal delivery by fax) or the next day after sending by overnight carrier, to
the Company at its primary office location and to Executive at his address as
listed on the Company payroll.

        10.2    Severability.    Whenever possible, each provision of this
Agreement will be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction to the extent possible in
keeping with the intent of the parties.

        10.3    Waiver.    If either party should waive any breach of any
provisions of this Agreement, he or it shall not thereby be deemed to have
waived any preceding or succeeding breach of the same or any other provision of
this Agreement.

        10.4    Complete Agreement.    This Agreement and Exhibit A, constitute
the entire agreement between Executive and the Company and it is the complete,
final, and exclusive embodiment of their agreement with regard to this subject
matter. It is entered into without reliance on any promise or representation
other than those expressly contained herein, and it cannot be modified or
amended except in a writing signed by an officer of the Company.

        10.5    Counterparts.    This Agreement may be executed in separate
counterparts, any one of which need not contain signatures of more than one
party, but all of which taken together will constitute one and the same
Agreement.

        10.6    Headings.    The headings of the sections hereof are inserted
for convenience only and shall not be deemed to constitute a part hereof nor to
affect the meaning thereof.

        10.7    Successors and Assigns.    This Agreement is intended to bind
and inure to the benefit of and be enforceable by Executive and the Company, and
their respective successors, assigns, heirs, executors and administrators,
except that Executive may not assign any of his duties hereunder and he may not
assign any of his rights hereunder without the written consent of the Company,
which shall not be withheld unreasonably.

        10.8    Attorneys' Fees.    If either party hereto brings any action to
enforce his or its rights hereunder, the prevailing party in any such action
shall be entitled to recover his or its reasonable attorneys' fees and costs
incurred in connection with such action.

6

--------------------------------------------------------------------------------



        10.9    Choice of Law.    All questions concerning the construction,
validity and interpretation of this Agreement will be governed by the law of the
State of California.

        IN WITNESS WHEREOF, the parties have executed this Agreement on the day
and year first above written.

    AFFYMAX INC.
 
 
By:
/s/  PAUL B. CLEVELAND      

--------------------------------------------------------------------------------

Paul B. Cleveland
Chief Financial Officer and Executive
Vice President, Corporate Development


 
 
Date:
July 21, 2007

Accepted and agreed this
21st day of July, 2007.

/s/ Steven Love

Steven Love, an Individual

7

--------------------------------------------------------------------------------




EXHIBIT A

EMPLOYEE PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT


8

--------------------------------------------------------------------------------




EXHIBIT B

RELEASE AGREEMENT


        1.    Consideration.    I understand that my position with Affymax Inc.
(the "Company") terminated effective            , 20 (the "Separation Date").
The Company has agreed that if I choose to sign this Release, the Company will
pay me certain severance or consulting benefits pursuant to the terms of the
Executive Employment Agreement (the "Agreement") between myself and the Company,
and any agreements incorporated therein by reference. I understand that I am not
entitled to such benefits unless I sign this Release and it becomes fully
effective. I understand that, regardless of whether I sign this Release, the
Company will pay me all of my accrued salary and vacation through the Separation
Date, to which I am entitled by law.

        2.    General Release.    In exchange for the consideration provided to
me under the Agreement that I am not otherwise entitled to receive, I hereby
generally and completely release the Company and its directors, officers,
employees, shareholders, partners, agents, attorneys, predecessors, successors,
parent and subsidiary entities, insurers, affiliates, and assigns from any and
all claims, liabilities and obligations, both known and unknown, that arise out
of or are in any way related to events, acts, conduct, or omissions occurring
prior to my signing this Release. This general release includes, but is not
limited to: (a) all claims arising out of or in any way related to my employment
with the Company or the termination of that employment; (b) all claims related
to my compensation or benefits from the Company, including salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options, or any othis ownership interests in the Company;
(c) all claims for breach of contract, wrongful termination, and breach of the
implied covenant of good faith and fair dealing; (d) all tort claims, including
claims for fraud, defamation, emotional distress, and discharge in violation of
public policy; and (e) all federal, state, and local statutory claims, including
claims for discrimination, harassment, retaliation, attorneys' fees, or othis
claims arising under the federal Civil Rights Act of 1964 (as amended), the
federal Americans with Disabilities Act of 1990, the federal Age Discrimination
in Employment Act of 1967 (as amended) ("ADEA"), and the California Fair
Employment and Housing Act (as amended). Notwithstanding the release in the
preceding sentence, I am not releasing any right of indemnification I may have
in my capacity as an employee, officer and/or director of the Company pursuant
to any express indemnification agreement, nor am I releasing any rights I may
have as an owner and/or holder of the Company's common stock and stock options.

        3.    ADEA Waiver.    I acknowledge that I am knowingly and voluntarily
waiving and releasing any rights I may have under the ADEA ("ADEA Waiver"). I
also acknowledge that the consideration given for the ADEA Waiver is in addition
to anything of value to which I was already entitled. I further acknowledge that
I have been advised by this writing, as required by the ADEA, that: (a) my ADEA
Waiver does not apply to any rights or claims that arise after the date I sign
this Release; (b) I should consult with an attorney prior to signing this
Release; (c) I have twenty-one (21) days to consider this Release (although I
may choose to voluntarily sign it sooner); (d) I have seven (7) days following
the date I sign this Release to revoke the ADEA Waiver; and (e) the ADEA Waiver
will not be effective until the date upon which the revocation period has
expired unexercised, which will be the eighth day after I sign this Release
("Effective Date"). Nevertheless, my general release of claims, except for the
ADEA Waiver, is effective immediately, and not revocable.

        4.    Section 1542 Waiver.    In giving the general release hisein,
which includes claims which may be unknown to me at present, I acknowledge that
I have read and understand Section 1542 of the California Civil Code, which
reads as follows:

"A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor."

9

--------------------------------------------------------------------------------



        I hereby expressly waive and relinquish all rights and benefits under
that section and any law of any other jurisdiction of similar effect with
respect to my release of any unknown or unsuspected claims herein.

Agreed:

Affymax Inc.   Steven Love, an Individual
By:


--------------------------------------------------------------------------------

Arlene M. Morris
President and Chief Executive Officer
 


--------------------------------------------------------------------------------


Date:
 
Date:

10

--------------------------------------------------------------------------------





QuickLinks


EXHIBIT 10.12



AFFYMAX INC.
EXECUTIVE EMPLOYMENT AGREEMENT for Steven Love
EXHIBIT A EMPLOYEE PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT
EXHIBIT B RELEASE AGREEMENT
